Citation Nr: 0013340	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 



FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for bilateral 
hearing loss is well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Further, organic disease of the 
nervous system, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

In order to establish a disability due to impaired hearing 
according to the standards set forth by VA, the law provides 
that the veteran must meet the following requirements: The 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000 or 4000 Hertz must be 40 decibels or greater; or 
the auditory thresholds for at least three of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 26 
decibels or greater or scores using the Maryland CNC Test 
must be less than 94 percent.  38 C.F.R. § 3.385 (1999).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records show that 
the veteran, in March 1945, was reported to have been 
evacuated from Iwo Jima with a blast concussion.  He was in a 
shell hole when a Japanese rocket exploded nearly blowing him 
out of the shell hole.  He was dazed and evacuated to the 
rear and then a ship.  Also in March 1945, he was treated for 
mild psychoneurosis, manifested by nervousness and headaches, 
that was caused by a blast concussion.  In his December 1945 
separation examination, the veteran's whispered voice testing 
was reported to be 15/15, bilaterally.  

The veteran's January 1946 U.S. Marine Corp Report of 
Separation reveals that his principle duties were rifleman 
and rocketeer.  Service records also show that the veteran 
was awarded the Purple Heart.     

A September 1991 private audiometric evaluation from Sears 
Miracle Ear Center revealed pure tone air conduction 
thresholds of 40, 55, 65, 70, and 65 decibels in the right 
ear and 40, 50, 65, 65, and 65 decibels in the left ear at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.

As the veteran received a blast concussion during combat in 
WWII, for which he received the Purple Heart, it is conceded 
that the veteran incurred an acoustic trauma in the service.  
Further, as demonstrated by the September 1991 private 
audiometric evaluation from Sears Miracle Ear Center, the 
veteran currently has a bilateral hearing loss disability for 
VA purposes.  Under these circumstances, the Board finds that 
the veteran's claim is plausible and, therefore, well 
grounded.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded. 


REMAND

After reviewing the claims file the Board finds that still 
additional development is in order with respect to the 
veteran's claim.  

Although the veteran was not reported to have a hearing loss 
disability for VA purposes until many years after service, 
service connection for a hearing disability may still be 
established even if the claimed hearing loss does not rise to 
the level of a hearing disability until after separation from 
service.  Specifically, the Board notes the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Hensley v. Brown, 5 Vet. App. 155 (1993), wherein the Court 
determined that 38 C.F.R. § 3.385 did not preclude a finding 
of service connection for a hearing disability where the 
regulatory threshold requirements were not met until several 
years after separation from service, and where the evidence 
of record otherwise showed exposure to disease or injury in 
service that would adversely affect the auditory system.  The 
Court has also considered the question of service connection 
for hearing loss in a combat context and has applied 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) when the veteran 
has participated in combat.  See Swanson v. Brown, 4 Vet. 
App. 148 (1993).  In the instant case, the veteran's 
inservice specialties were rifleman and rocketeer and he has 
been awarded the Purple Heart.  The veteran stated that he 
has hearing loss going back to service when he incurred 
concussions during combat at Iwo Jima.  However, the veteran 
has yet to be afforded a VA audiological examination.  Hence, 
the veteran should be afforded a VA audiological examination 
to determine the etiology and current severity of his hearing 
loss disorder.   

Accordingly, this case is REMANDED for the following action:

1.	The RO should appropriately contact 
the veteran and request the names and 
addresses of medical care providers and 
dates of treatment received for bilateral 
hearing loss since his separation from 
service.  After obtaining any necessary 
consent, the RO should obtain copies of 
all medical records not already a part of 
the claims folder.

2. 	The RO should 
schedule the appellant for a 
comprehensive VA examination by an 
audiologist to determine the nature, 
extent, and etiology of any hearing loss 
found to be present.  All indicated 
tests, including an audiological 
evaluation, must be conducted.  All 
opinions and supporting rationale must be 
in writing.  The examiner should express 
his opinion as to whether it is at least 
as likely as not that any hearing loss 
detected on examination is due to the 
blast concussion experienced by the 
veteran in Iwo Jima or any other acoustic 
trauma in service.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The examination 
report should be typed.
  
3. 	For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4.	Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.

5.  Upon completion of the above 
development, the RO should readjudicate 
the issue on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



